02-12-278-CV





















COURT
  OF APPEALS
SECOND
  DISTRICT OF TEXAS
FORT
  WORTH
 



 
 
NO. 02-12-00278-CV
 
 



MICHAEL ANGELES


 


APPELLANT



                                                                                                                             
V.
 



ASHLEY ANN WANSLEY


 


APPELLEE



 
                                                                                                                             
------------
 
FROM THE
211TH DISTRICT COURT OF DENTON COUNTY
 
------------
 
MEMORANDUM OPINION[1]
 
------------
          Appellant Michael Angeles filed his notice
of appeal of the trial court’s April 10, 2012 judgment on July 10, 2012. 
Because he filed his motion for new trial on May 11, 2012, one day late, his
notice of appeal appeared to be untimely, and on July 17, 2012, we sent
Appellant a letter informing him of our concern that we lacked jurisdiction
over the appeal because of the untimely filing of the notice of appeal.  We
requested that he or any party desiring to continue the appeal file a response
showing grounds for continuing the appeal by July 27, 2012, or the appeal could
be dismissed for want of jurisdiction.  See Tex. R. App. P. 42.3(a),
44.3.  Having received no response, we dismiss the appeal for want of
jurisdiction.  See Tex. R. App. P. 42.3, 43.2(f).
 
PER CURIAM
 
PANEL:  MCCOY, MEIER, and GABRIEL, JJ.
 
DELIVERED:  September 20, 2012
 

 
 














COURT
  OF APPEALS
SECOND
  DISTRICT OF TEXAS
FORT
  WORTH
 



 
NO. 02-12-00278-CV
 
 



Michael Angeles
 
 
v.
 
 
Ashley Ann Wansley


§
 
§
 
§
 
§
 
 


From the 211th District Court of 
 
Denton County (2008-30055-211)
 
September 20, 2012
 
Per Curiam



 
 
JUDGMENT
 
          This court has considered the record on
appeal in this case and holds that the appeal should be dismissed.  It is
ordered that the appeal is dismissed for want of jurisdiction.
 
 
SECOND DISTRICT COURT OF APPEALS

 
 
PER CURIAM




 
 




[1]See
Tex. R. App. P. 47.4.